Name: Commission Implementing Regulation (EU) No 1067/2014 of 3 October 2014 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes
 Type: Implementing Regulation
 Subject Matter: budget;  EU finance;  accounting;  economic structure;  farming systems
 Date Published: nan

 11.10.2014 EN Official Journal of the European Union L 295/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1067/2014 of 3 October 2014 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 104 thereof, Whereas: (1) Article 8(1) of Commission Regulation (EC) No 885/2006 (2) provides that the form and content of the accounting information referred to in Article 7(1)(c) of that Regulation and the way it is to be forwarded to the Commission are to be established. (2) The form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the European Agricultural Guarantee Fund (EAGF) and of the European Agricultural Fund for Rural Development (EAFRD) as well as for monitoring and forecasting purposes are presently laid down in Commission Implementing Regulation (EU) No 991/2013 (3). (3) The Annexes to Implementing Regulation (EU) No 991/2013 cannot be used for their intended purposes in the financial year 2015. Implementing Regulation (EU) No 991/2013 should therefore be repealed and replaced by a new regulation setting out the form and content of the accounting information for that financial year. (4) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Funds Committee, HAS ADOPTED THIS REGULATION: Article 1 The form and content of the accounting information referred to in Article 7(1)(c) of Regulation (EC) No 885/2006 and the way it is to be forwarded to the Commission shall be as set out in Annexes I (X-Table), II (Technical specifications for the transfer of computer files concerning EAGF and EAFRD expenditure), III (Aide-memoire) and IV (Structure of EAFRD budget codes (F109)) to this Regulation. Article 2 Implementing Regulation (EU) No 991/2013 is repealed with effect from 16 October 2014. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 16 October 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (OJ L 171, 23.6.2006, p. 90). (3) Commission Implementing Regulation (EU) No 991/2013 of 15 October 2013 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and EAFRD as well as for monitoring and forecasting purposes (OJ L 275, 16.10.2013, p. 7). ANNEX I X-TABLE Financial year 2015 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05020101 1000 05020101 1000 X X X X X X X X X X X X X X X X X X 05020101 1003 05020101 1003 X X X X X X X X X X X X X X X X X X 05020102 1011 05020102 1011 05020102 1012 05020102 1012 05020102 1013 05020102 1013 05020102 1014 05020102 1014 05020199 1021 05020199 1021 X X X X X X X X X X X X X X X X X X 05020199 1022 05020199 1022 X X X X X X X X X X X X X X X X X X X X X X 05020199 1090 05020199 1090 X X X X X X X X X X X X X X X 05020201 1850 05020201 1850 X X X X X X X X X X X X X X X X X X 05020300 3010 05020300 3010 X X X X X X X X X X X X X X X X X X 05020300 3011 05020300 3011 X X X X X X X X X X X X X X X X X X 05020300 3012 05020300 3012 X X X X X X X X X X X X X X X X X X 05020300 3013 05020300 3013 X X X X X X X X X X X X X X X X X X 05020300 3014 05020300 3014 X X X X X X X X X X X X X X X X X X 05020499 3100 05020499 3100 X X X X X X X X X X X X X X X X 05020499 3119 05020499 3119 X X X X X X X X X X X X X X X X X X 05020501 1100 05020501 1100 X X X X X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020101 1000 05020101 1000 X X X X X X X X X X X X X X X X X 05020101 1003 05020101 1003 X X X X X X X X X X X X X X X X X 05020102 1011 05020102 1011 05020102 1012 05020102 1012 05020102 1013 05020102 1013 05020102 1014 05020102 1014 05020199 1021 05020199 1021 X 05020199 1022 05020199 1022 X X 05020199 1090 05020199 1090 05020201 1850 05020201 1850 X X X X X X X X X X X X X X X X X 05020300 3010 05020300 3010 X X X X X X X X X X X X X X X X X 05020300 3011 05020300 3011 X X X X X X X X X X X X X X X X X 05020300 3012 05020300 3012 X X X X X X X X X X X X X X X X X 05020300 3013 05020300 3013 X X X X X X X X X X X X X X X X X 05020300 3014 05020300 3014 X X X X X X X X X X X X X X X X X 05020499 3100 05020499 3100 X 05020499 3119 05020499 3119 X X X X X X X X X X X X X X X X X 05020501 1100 05020501 1100 X X X X X X X X X X X X X X X X X 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05020503 1112 05020503 1112 X X X X X X X X X X X X X X X X X X X X X X X 05020508 0000 05020508 0000 05020599 0000 05020599 0000 X X X X X X X X X X X X X X X X X X 05020603 0000 05020603 0000 X X X X X X X X X X X X X X X X X X X 05020603 1239 05020603 1239 X X X X X X X X X X X X X X X X X X X X 05020605 1211 05020605 1211 X X X X X X X X X X X X X X X X X X X X X X X 05020699 0000 05020699 0000 X X X X X X X X X X X X X 05020699 1210 05020699 1210 X X X X X X X X X X X X X X X X X X 05020699 1240 05020699 1240 X X X X X X X X X X X X X X X X X X X 05020703 0000 05020703 0000 X X X X X X X X X X X X X X X X X X X X X 05020799 1401 05020799 1401 X X X X X X X X X X X X X X X X X X X X X 05020799 1403 05020799 1403 X X X X X X X X X X X X X X X X X X X X X 05020799 1409 05020799 1409 X X X X X X X X X X X X X X X X X X X X 05020803 0000 05020803 0000 X X X X X X X X X X X X X X X X X X X X X 05020803 1502 05020803 1502 X X X X X X X X X X X X X X X X X X X X X 05020811 0000 05020811 0000 X X X X X X X X X X X X X X X X X X X X 05020811 1509 05020811 1509 X X X X X X X X X X X X X X X X X X X 05020812 0000 05020812 0000 X X X X X X X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020503 1112 05020503 1112 X X 05020508 0000 05020508 0000 05020599 0000 05020599 0000 X X 05020603 0000 05020603 0000 X 05020603 1239 05020603 1239 X 05020605 1211 05020605 1211 X X X X X 05020699 0000 05020699 0000 05020699 1210 05020699 1210 X X X X X X X X X X X X X X X X X 05020699 1240 05020699 1240 X X X 05020703 0000 05020703 0000 X X 05020799 1401 05020799 1401 05020799 1403 05020799 1403 05020799 1409 05020799 1409 05020803 0000 05020803 0000 05020803 1502 05020803 1502 05020811 0000 05020811 0000 05020811 1509 05020811 1509 05020812 0000 05020812 0000 X X 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05020899 0000 05020899 0000 X X X X X X X X X X X X X X 05020899 1500 05020899 1500 X X X X X X X X X X X X X X X X X X 05020899 1510 05020899 1510 X X X X X X X X X X X X X X X X X X 05020899 1512 05020899 1512 X X X X X X X X X X X X X X X X X X X X X X X X 05020899 1515 05020899 1515 X X X X X X X X X X X X X X X X X X X X X X X X 05020908 0000 05020908 0000 X X X X X X X X X X X X X X X X X X X X X X X X X 05020999 0000 05020999 0000 X X X X X X X X X X X X X X X X X X X X X X X X 05020999 1600 05020999 1600 X X X X X X X X X X X X X X X X X X 05020999 1610 05020999 1610 X X X X X X X X X X X X X X X X X X X X X 05020999 1630 05020999 1630 X X X X X X X X X X X X X X X X X X X X 05020999 1640 05020999 1640 X X X X X X X X X X X X X X X X X X X X 05020999 1650 05020999 1650 X X X X X X X X X X X X X X X X X X X X 05020999 1690 05020999 1690 X X X X X X X X X X X X X 05021001 3800 05021001 3800 X X X X X X X X X X X X X 05021001 3801 05021001 3801 X X X X X X X X X X X X X 05021099 0000 05021099 0000 X X X X X X X X X X X X X 05021103 0000 05021103 0000 X X X X X X X X X X X X X X X X X X X X X X 05021104 0000 05021104 0000 X X X X X X X X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020899 0000 05020899 0000 05020899 1500 05020899 1500 X X X X X X X X X X X X X X X X X 05020899 1510 05020899 1510 X X X X X X X X X X X X X X X X X 05020899 1512 05020899 1512 X 05020899 1515 05020899 1515 X 05020908 0000 05020908 0000 X X X X X X X X X X X 05020999 0000 05020999 0000 X X X X X X X X 05020999 1600 05020999 1600 X X X X X X X X X X X X X X X X X 05020999 1610 05020999 1610 X X 05020999 1630 05020999 1630 X X X X X X X X X 05020999 1640 05020999 1640 X X X X X X X X X 05020999 1650 05020999 1650 X X X X X 05020999 1690 05020999 1690 05021001 3800 05021001 3800 X 05021001 3801 05021001 3801 X 05021099 0000 05021099 0000 05021103 0000 05021103 0000 X 05021104 0000 05021104 0000 X X 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05021199 0000 05021199 0000 X X X X X X X X X X X X X X X 05021199 1300 05021199 1300 X X X X X X X X X X X X X X X X X X X X X 05021199 1710 05021199 1710 X X X X X X X X X X X X X X X X X X X 05021199 1751 05021199 1751 X X X X X X X X X X X X X X X X X X X X X 05021201 2000 05021201 2000 X X X X X X X X X X X X X X X X X X 05021201 2001 05021201 2001 X X X X X X X X X X X X X X X X X X 05021201 2002 05021201 2002 X X X X X X X X X X X X X X X X X X 05021201 2003 05021201 2003 X X X X X X X X X X X X X X X X X X 05021202 2011 05021202 2011 05021202 2012 05021202 2012 05021202 2013 05021202 2013 05021204 2030 05021204 2030 X X X X X X X X X X X X X X X X 05021204 2031 05021204 2031 05021204 2032 05021204 2032 05021204 2033 05021204 2033 05021208 3120 05021208 3120 X X X X X X X X X X X X X X X X X X X X 05021299 0000 05021299 0000 05021299 2050 05021299 2050 X X X X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05021199 0000 05021199 0000 05021199 1300 05021199 1300 X X X X X 05021199 1710 05021199 1710 X X X X X X 05021199 1751 05021199 1751 X X X X 05021201 2000 05021201 2000 X X X X X X X X X X X X X X X X X 05021201 2001 05021201 2001 X X X X X X X X X X X X X X X X X 05021201 2002 05021201 2002 X X X X X X X X X X X X X X X X X 05021201 2003 05021201 2003 X X X X X X X X X X X X X X X X X 05021202 2011 05021202 2011 05021202 2012 05021202 2012 05021202 2013 05021202 2013 05021204 2030 05021204 2030 X 05021204 2031 05021204 2031 05021204 2032 05021204 2032 05021204 2033 05021204 2033 05021208 3120 05021208 3120 X X 05021299 0000 05021299 0000 05021299 2050 05021299 2050 X 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05021299 2099 05021299 2099 X X X X X X X X X X X X X 05021301 2100 05021301 2100 X X X X X X X X X X X X X X X X X X 05021302 2110 05021302 2110 X X X X X X X X X X X X X X X X X X X X 05021304 2101 05021304 2101 X X X X X X X X X X X X X X X X X X 05021399 2126 05021399 2126 X X X X X X X X X X X X X X X X X X 05021399 2129 05021399 2129 X X X X X X X X X X X X X X X 05021399 2190 05021399 2190 X X X X X X X X X X X X X X X 05021501 2300 05021501 2300 X X X X X X X X X X X X X X X X X X 05021502 2301 05021502 2301 X X X X X X X X X X X X X X X X X X X X 05021504 2310 05021504 2310 X X X X X X X X X X X X X X X X X X 05021505 2311 05021505 2311 X X X X X X X X X X X X X X X X X X 05021506 2320 05021506 2320 X X X X X X X X X X X X X X X 05021599 0000 05021599 0000 D D D D D D D D D D D D D D D 05021599 2390 05021599 2390 X X X X X X X X X X X X X 05030101 0000 05030101 0000 X X X X X X X X X X X X X X X X X X X X X 05030102 0000 05030102 0000 X X X X X X X X X X X X X X X X X X X X X 05030103 0000 05030103 0000 X X X X X X X X X X X X X X X X X X X X X 05030104 0000 05030104 0000 X X X X X X X X X X X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05021299 2099 05021299 2099 05021301 2100 05021301 2100 X X X X X X X X X X X X X X X X X 05021302 2110 05021302 2110 X 05021304 2101 05021304 2101 X X X X X X X X X X X X X X X X X 05021399 2126 05021399 2126 X X 05021399 2129 05021399 2129 05021399 2190 05021399 2190 05021501 2300 05021501 2300 X X X X X X X X X X X X X X X X X 05021502 2301 05021502 2301 X 05021504 2310 05021504 2310 X X X X X X X X X X X X X X X X X 05021505 2311 05021505 2311 X X X X X X X X X X X X X X X X X 05021506 2320 05021506 2320 05021599 0000 05021599 0000 05021599 2390 05021599 2390 05030101 0000 05030101 0000 X X X D D D X X X X X X X X X X 05030102 0000 05030102 0000 X X X D D D 05030103 0000 05030103 0000 X X X X 05030104 0000 05030104 0000 X X X X X X X 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05030105 0000 05030105 0000 X X X X X X X X X X X X X X X X X X X X X X 05030106 0000 05030106 0000 X X X X X X X X X X X X X X X X X X X X X X 05030107 0000 A A A A A A A A A A A A A A A A A A A A A 05030199 0000 05030199 0000 X X X X X X X X X X X X X X X X X X X X X X X X 05030206 2120 05030206 2120 X X X X X X X X X X X , X X X X X X X X X 05030207 2121 05030207 2121 X X X X X X X X X X X X X X X X X X X X X 05030213 2220 05030213 2220 X X X X X X X X X X X X X X X X X X X X X 05030214 2221 05030214 2221 X X X X X X X X X X X X X X X X X X X X X 05030228 1420 05030228 1420 X X X X X X X X X X X X X X X X X X X X X X X X 05030236 0000 05030236 0000 X X X X X X X X X X X X X X X X X X X X 05030239 0000 05030239 0000 X X X X X X X X X X X X X X X X X X X X X X 05030240 0000 05030240 0000 X X X X X X X X X X X X X X X X X X X X X X X X X X X X 05030242 0000 05030242 0000 X X X X X X X X X X X X X X X X X X X X X X X X X 05030244 0000 05030244 0000 X X X X X X X X X X X X X X X X X X X X A X X 05030250 0000 05030250 0000 X X X X X X X X X X X X X X X X X X X X X 05030252 0000 05030252 0000 X X X X X X X X X X X X X X X X X X X X X 05030299 0000 05030299 0000 X X X X X X X X X X X X X X X X X X X X X X 05030299 0001 05030299 0001 X X X X X X X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05030105 0000 05030105 0000 X X X X 05030106 0000 05030106 0000 X X X X D D D 05030107 0000 A A A 05030199 0000 05030199 0000 X X X X X X X 05030206 2120 05030206 2120 X X X X 05030207 2121 05030207 2121 05030213 2220 05030213 2220 X X X X 05030214 2221 05030214 2221 05030228 1420 05030228 1420 X 05030236 0000 05030236 0000 X X X X 05030239 0000 05030239 0000 X X X X 05030240 0000 05030240 0000 X X X X D D D 05030242 0000 05030242 0000 X X X X X X X 05030244 0000 05030244 0000 X X X X 05030250 0000 05030250 0000 X X X X 05030252 0000 05030252 0000 X X X X 05030299 0000 05030299 0000 X X X X X X X 05030299 0001 05030299 0001 X X X X X X 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05030299 0004 05030299 0004 X X X X X X X X X X X X X X X X X X X X 05030299 0005 05030299 0005 X X X X X X X X X X X X X X X X X X X X X X X X X 05030299 0008 05030299 0008 X X X X X X X X X X X X X X X X X X X X X 05030299 0009 05030299 0009 X X X X X X X X X X X X X X X X X X X X X 05030299 0010 05030299 0010 X X X X X X X X X X X X X X X X X X X X X 05030299 0018 05030299 0018 X X X X X X X X X X X X X X X X X X X X X X 05030299 0019 05030299 0019 X X X X X X X X X X X X X X X X X X X X 05030299 0021 05030299 0021 X X X X X X X X X X X X X X X X X X X X X X X X X X X X 05030299 0022 05030299 0022 X X X X X X X X X X X X X X X X X X X X X X X X X X X 05030299 0023 05030299 0023 D D D D D D D D D D D D D D D D D D D D D D D D 05030299 0024 05030299 0024 X X X X X X X X X X X X X X X X X X X X 05030299 0025 05030299 0025 X X X X X X X X X X X X X X X X X X X X 05030299 0026 05030299 0026 X X X X X X X X X X X X X X X X X X X X 05030299 0041 05030299 0041 X X X X X X X X X X X X X X X X X X X X X X X X X 05030299 0043 05030299 0043 X X X X X X X X X X X X X X X X X X X X X X 05030299 0051 05030299 0051 X X X X X X X X X X X X X X X X X X X X 05030299 1310 05030299 1310 X X X X X X X X X X X X X X X X X X X X 05030299 2125 05030299 2125 X X X X X X X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05030299 0004 05030299 0004 X X X X X X X 05030299 0005 05030299 0005 X X X X X X X 05030299 0008 05030299 0008 X X X X 05030299 0009 05030299 0009 X X X X 05030299 0010 05030299 0010 X X X X 05030299 0018 05030299 0018 X X X X X 05030299 0019 05030299 0019 X X X X X X X 05030299 0021 05030299 0021 X X X X X X X 05030299 0022 05030299 0022 X X X X X X X 05030299 0023 05030299 0023 D D D D D 05030299 0024 05030299 0024 X X X X X X X 05030299 0025 05030299 0025 X X X X X X X 05030299 0026 05030299 0026 X X X X X X X 05030299 0041 05030299 0041 X X X X X X X 05030299 0043 05030299 0043 X X X X X X X 05030299 0051 05030299 0051 X X X X X X 05030299 1310 05030299 1310 X X X X X X X 05030299 2125 05030299 2125 X X X X 2015 A   2014 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 F503 F508A 05030299 2128 05030299 2128 X X X X X X X X X X X X X X X X X X X X X 05030299 2222 05030299 2222 X X X X X X X X X X X X X X X X X X X X X 05030299 3900 05030299 3900 X X X X X X X X X X X X X X X X 05030299 3910 05030299 3910 X X X X X X X X X X X X X X X X X X X X X 05030300 0000 05030300 0000 X X X X X X X X X X X X X X X X 05030900 0000 A A A A A A A A A A A A A A A A A A A A 05040114 0000 05040114 0000 X X X X X X X X X X X X X X X X X X X 05040501 05040501 X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X 05046001 05046001 X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X 05070106 05070107 05070107 05070200 05070200 67010000 0000 67010000 0000 67020000 0000 67020000 0000 X X X X X X X X X X X X 67030000 2071 67030000 2071 X X X X X X X X X X X X X X 2015 A   2014 A   F508B F509A F510 F511 F531 F532 F533 F600 F601 F602 F603 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05030299 2128 05030299 2128 X X X X 05030299 2222 05030299 2222 X X X X 05030299 3900 05030299 3900 05030299 3910 05030299 3910 X X X X X X 05030300 0000 05030300 0000 05030900 0000 05040114 0000 05040114 0000 X X X X X 05040501 05040501 X X X X X X 05046001 05046001 X X X X X X 05070106 05070107 05070107 05070200 05070200 67010000 0000 67010000 0000 67020000 0000 67020000 0000 67030000 2071 67030000 2071 X X ANNEX II Technical specifications for the transfer of computer files concerning EAGF and EAFRD expenditure INTRODUCTION These technical specifications apply in respect of the financial year 2014, which commenced on 16 October 2013. 1. Transfer medium The coordinating body of the Member State must transfer the computer files and the relating documentation to the Commission through STATEL/eDAMIS. The Commission shall only support one installation of STATEL/eDAMIS per Member State. The latest eDAMIS client and more information on the use of STATEL/eDAMIS shall be downloaded from the CIRCABC website of the agricultural funds. 2. Computer file structure 2.1. The Member State must create a computer record for each individual component of the EAGF/EAFRD payments and receipts. These components are the individual items of which the payment (receipt) to (from) the beneficiary consists. 2.2. The records must have a flat file structure. If fields have more than one value, separate records containing all data fields are required. Make sure that no double counting occurs. (1) 2.3. All information for the same category of payments or receipts must be contained in the same computer file. Separate files relating to the same payments (e.g. for traders or inspections, or for basic and measure data) are not allowed. 2.4. The computer files must have the following characteristics: The first record in the file (header row) contains the file description. The field names comprise an F followed by the field number used in Annex I (the X-table). Only field names existing in that Annex are allowed. The following records in the file are data (data rows), in the order indicated by the first record describing the file structure. The fields are separated by a semicolon (;). The header row and data rows shall all contain the same number of semicolons. In the data rows, empty fields appear as a double semicolon (;;) within the record, or as a single semicolon (;) at the end of the record. Records vary in length. Each record ends with a code CR LF or Carriage Return  Line Feed (in hexadecimal: 0D 0A). The header row never ends on a ;. Data rows only end on a ; if the last field is empty. The file is in ASCII coding according to the following table. Other codes (such as EBCDIC, TAR, ZIP, etc.) are not accepted: Code Member State ISO 8859-1 BE, DK, DE, ES, FR, IE, IT, LU, NL, AT, PT, FI, SE and GB ISO 8859-2 CZ, HR, HU, PL, RO, SI and SK ISO 8859-3 MT ISO 8859-5 BG ISO 8859-7 GR and CY ISO 8859-13 EE, LV and LT Numeric fields: Decimal separator: . The symbol (+ or -) appears on the far left, followed immediately by the figures. For positive numbers, the + sign is optional. Fixed number of decimals (the details are set out in Annex III). No spaces between digits. No spaces or other signs between thousands. Date field: YYYYMMDD (year in four digits, month in two digits, day in two digits). Budget code (field F109) required format without spaces: 999999999999999 (where 9 stands for any figure between 0 and 9). Quotation marks () are not allowed at the beginning or at the end of the records. The semicolon field separator ; must not be used in data in text format. All fields: no spaces at the beginning or end of a field. Files satisfying these rules shall follow the following structure (example for financial year 2013): F100;F101;F106;F107;F108;F109 BE01;154678;+152.50;EUR;20130715;050201011000016 BE01;024578;-1000.00;EUR;20130905;050208031502013 BE01;154985;9999.20;EUR;20130101;050205011100012 BE01;100078;+152.75;EUR;20130331;050208110000009 BE01;215452;+0.50;EUR;20130615;050201011000016 (Please note +0.50 and not +.50) etc. (other data rows with the fields in the same order). 2.5. Data files with the characteristics as described under point 2.4 shall be sent with consignment type X-TABLE-DATA (see eDAMIS client). 2.6. The computer program for checking the format of computer files before sending them to the Commission (WinCheckCsv) is included in the data transfer program (eDAMIS client). The paying agencies are invited to download the check program from CIRCABC separately for offline validation purposes. 3. Annual declaration 3.1. The coordinating body of the Member State must send either one annual declaration file for all paying agencies or separate annual declaration files for each paying agency. An annual declaration file shall contain the total amounts by paying agency together with the budget and currency codes, for both EAGF and EAFRD measures (Article 6(b) and (c) of Regulation (EC) No 885/2006). 3.2. The files shall have the characteristics as described under point 2.4. Each line shall contain the following fields (in this order): (a) F100: paying agency code; (b) F109: budget code; (c) F106: amount expressed in the currency code F107; (d) F107: currency code. 3.3. Files satisfying the rules shall follow the following structure (example for financial year 2013): F100;F109;F106;F107 BE01;050201021014001;218483644.90;EUR BE01;050203003010001;29721588.82;EUR BE01;050203003011001;26099931.75;EUR BE01;050204013100157;20778423.44;EUR BE01;050204013100160;16403776.45;EUR BE01;050207011403031;8123456.45;EUR etc. (2) 3.4. Annual declaration files shall be sent through STATEL/eDAMIS with consignment type ANNUAL-DECLARATION. 4. Explanation of differences 4.1. In the case of differences between the annual declaration and monthly or quarterly declaration or X-table data the coordinating body of the Member State shall send either one difference-explanation file for all paying agencies or separate difference-explanation files for each paying agency. Such file(s) shall explain, through standard codes, the difference by budget code between the annual declaration and monthly declaration (T104) or between annual declaration and quarterly declaration (SFC2007  EAFRD programming period 2007-2013); the difference by budget code and/or focus area between annual declaration and quarterly declaration (SFC2014  EAFRD programming period 2014-2020) or between annual declaration and the sum of the records (Ã £ F106) of the X-table data. 4.2. The files shall have the characteristics as described under point 2.4. Each line shall contain the following fields and in following order): (a) F100: paying agency code; (b) F109: budget code; (c) Exco: explanation-reconciliation code; (d) F106: amount of the explained difference in euros 4.3. The explanation-reconciliation code must be expressed by a code corresponding to the list underneath. For differences relating to declarations under the EAGF or the EAFRD programming period 2007-2013; an explanation code can only be provided once per budget code (F109). For differences related to declarations of expenditure under the EAFRD programming period 2014-2020 the explanation code (as described in list underneath  codes B01 to B99) should be extended with 2 additional digits comprising the respective Union priority and focus area as described in Article 5 of Regulation (EU) No 1305/2013 of the European Parliament and of the Council (3) (e.g.: 4c for differences relating to the focus area preventing soil erosion and improving soil management) (4). For focus areas not explicitly described in Article 5; the 2 additional digits to use should be yy. Differences of expenditure not related to focus areas should be identified by adding zz. Code EAGF (A) Type of difference (Annual Declaration to (= MINUS) Monthly Declaration (T104)) A01 Administrative error (outstanding amounts to be recovered at the end of the financial year and credited to the EAGF via the Annual Declaration) A02 Rounding error A03 Misposting error (data input on wrong budget code) A04 Cut-off error (amount in Annual Declaration but not reported in T104) A05 Cut-off error (amount in T104 but not declared in Annual Declaration) A06 Payment error (payment pending in the bank) A07 Late payment correction A08 Ceiling error (correction because expenditure passed ceiling) A09 Off-set of irrecoverable amount A10 Off-set of irrecoverable amount (50/50 rule) A11 Correction due to recovery of outstanding debts A12 Correction due to double entry of expenditure A13 Reallocation of expenditure by Fund (national or Union) A20 Conformity corrections A21 Adjustments on entitlements A22 Modulation not declared A23 Exchange rate corrections A90 Public storage (P-STO tables 13th period) A99 Other error Code EAFRD (B) Type of difference (Annual Declaration to (= MINUS) Quarterly Declaration (SFC2007  SFC2014)) B01 Administrative error (outstanding amounts actually recovered but not yet deducted in the Quarterly Declarations during the reference period and credited to the EAFRD via the Annual Declaration) B02 Rounding error B03 Misposting error (data input on wrong budget code and/or focus area) B04 Cut-off error (amount in Annual Declaration but not reported in Quarterly Declaration) B05 Cut-off error (amount in Quarterly Declaration but not declared in Annual Declaration) B06 Payment error (payment pending in the bank) B11 Correction due to recovery of outstanding debts B12 Correction due to double entry of expenditure B13 Reallocation of expenditure by Fund (national or Union) B14 Co-financing rate error (amount with wrong co-financing rate in Annual Declaration) B15 Co-financing rate error (amount with wrong co-financing rate in Quarterly Declaration) B16 Difference due to co-financing rate in Quarterly Declaration B23 Exchange rate corrections B99 Other error Code X-table (C) Type of difference (Annual Declaration to (= MINUS) X-table (EAGF and EAFRD)) C01 Administrative error (outstanding amounts to be recovered at the end of the financial year and credited to the EAGF/EAFRD via the Annual Declaration) C02 Rounding error C03 Misposting error (data input on wrong budget code) C04 Cut-off error (amount in Annual Declaration but not reported in X-table) C05 Cut-off error (amount in X-table but not declared in Annual Declaration) C06 Payment error (payment pending in the bank) C07 Late payment correction in AD C08 Ceiling error (correction in AD because expenditure passed ceiling) C09 Off-set of irrecoverable amount C10 Off-set of irrecoverable amount (50/50 rule) C11 Correction due to recovery of outstanding debts C12 Correction due to double entry of expenditure C13 Reallocation of expenditure by Fund (national or Union) C14 EAFRD: Co-financing rate error (amount with wrong co-financing rate in Annual Declaration) C15 EAFRD: Co-financing rate error (amount with wrong co-financing rate in X-table) C20 Conformity corrections C21 Adjustments on entitlements C22 Modulation not declared C23 Exchange rate corrections C24 EAGF  25 % retention on amounts resulting from cross-compliance (5) C25 EAGF  20 % retention on amounts recovered following irregularities (6) C98 Not required X-table data C99 Other error 4.4. Files satisfying the rules shall follow the following structure (example for financial year 2014): F100;F109;Exco;F106 AT01;050207991403011;A03;+505.90 The amount declared in the Annual Declaration is EUR 505,90 higher than the amount (wrongly) declared in the monthly declarations (Tables 104). AT01;050208120000021;A03;-505.90 The amount declared in the Annual Declaration is EUR 505,90 lower than the amount (wrongly) declared in the monthly declarations (Tables 104). AT01;050302062120054;A01;-125.80 The amount declared in the Annual Declaration is EUR 125,80 lower than the amount declared in the monthly declarations (Tables 104) due to the correction on administrative errors. AT01;050302072121141;C04;+31.05 The amount declared in the Annual Declaration is EUR 31,05 higher than the amount reported in the X-table due to a cut-off problem. AT01;050460010153201;B014a;-100.00 AT01;050460010153201;B014c;-50.00 The amount declared for measure 015 in the Annual Declaration is EUR 150,00 lower than the amounts reported via the quarterly declarations (SFC2014) due to administrative errors. There has been an administrative error of EUR 100,00 on a transaction booked under focus 4a and a second administrative error on a payment under focus 4c. The code for indicating administrative errors is extended with 2 digits indicating the focus area (only for programming period 2014-2020). AT01;050302072121142;C05;-81.00 AT01;050405011321001;B02;+3.04 AT01;050405013211001;C15;+3075.07 AT01;050405013211001;C14; 688.23 etc. 4.5. The difference-explanation files shall be sent through STATEL/eDAMIS with consignment type DIFFERENCE-EXPLANATION. 5. Documentation (code list) 5.1 In case where codes are used for fields, for which Annex III does not enforce standard codes, the coordinating body of the Member State must transfer a code list for each paying agency through STATEL/eDAMIS in order to explain all those used codes. 5.2 This code list can have the look and feel of an ordinary letter. The identity of the paying agency and the name or administrative unit of the addressee shall be clearly marked. 5.3 The eDAMIS client includes a specific consignment type for this kind of tabular transfer, i.e. CODE-LIST. 6. Data transfer The coordinating body must send the computer files completely and only once. If the coordinating body notices that false data were transmitted or a problem occurred with the data transfer, the Commission has to be informed immediately. All files, which contain incorrect information, are to be indicated. Therefore, the Commission is to be asked to delete those files. Thereafter, in order to avoid an overlapping of computer records or data files, the coordinating body must send the corrected computer files to replace entirely the previous incorrect information. (1) Note: You should first read the preliminary remark concerning quantities in Chapter 5 of Annex III. (2) Budget codes, for which no expenditure is declared, should not be included in the Annual Declaration file. (3) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (4) A correct combination would for instance be B011a for differences related to administrative errors regarding expenditure paid under Article 5(1)(a) of Regulation (EU) No 1305/2013. (5) Article 25 of Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (6) Article 32 of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). ANNEX III AIDE-MEMOIRE Financial year 2015 TABLE OF CONTENTS 1. Data relating to payments: 28 1.1. F100: name of paying agency 28 1.2. F101: reference number of payment 28 1.3. F103: type of payment 28 1.4. F105: payment with sanction 28 1.5. F105B: cross-compliance: reduction or exclusion from payments 28 1.6. F105C: amount (in euros) not paid: reduction or exclusion from payments as a result of administrative and/or on-the-spot checks 29 1.7. F106: amount (in euros) 29 1.8. F106A: public expenditure (in euros) 29 1.9. F107: currency unit 29 1.10. F108: date of payment 29 1.11. F109: budget code 30 1.12. F110: marketing year or period 30 2. Data relating to beneficiary (applicant): 30 2.1. F200: identification code 30 2.2. F201: name 30 2.3. F202A: applicant's address (street and number) 30 2.4. F202B: applicant's address (international post code) 30 2.5. F202C: applicant's address (municipality or city) 30 2.6. F205: holding in less-favoured region 30 2.7. F207: region and sub-region in the Member State 30 2.8. F220: identification code of the intermediate organisation 31 2.9. F221: name of the intermediate organisation 31 2.10. F222B: organisation's address (international post code) 31 2.11. F222C: organisation's address (municipality or city) 31 3. Data relating to declaration/application: 31 3.1. F300: number of declaration/application 31 3.2. F300B: date of declaration/application 31 3.3. F301: number of contract/project (where applicable) 31 3.4. F304: authorising office 31 3.5. F305: number of certificate/licence 31 3.6. F306: date of issue of the certificate/licence 32 3.7. F307: office holding supporting documents 32 4. Data relating to security: 32 4.1. F402: amount of processing security (others than tender securities) (in euros) 32 5. Data relating to products: 32 5.1. F500: product code/rural development sub-measure code 32 5.2. F502: quantity paid (number of animals, hectares, etc.) 32 5.3. F503: quantity covered by payment application lodged (quantity claimed) 32 5.4. F508A: area covered by payment application lodged 33 5.5. F508B: area covered by payment made 33 5.6. F509A: area wrongly declared 33 5.7. F510: Union regulation and article number 33 5.8. F511: EAGF rate of aid (in euros) per unit of measurement 33 5.9. F531: total alcoholic strength by volume 33 5.10. F532: natural alcoholic strength by volume 33 5.11. F533: wine-growing zone 33 6. Data relating to inspections: 34 6.1. F600: on-the-spot inspection 34 6.2. F601: date of inspection 34 6.3. F602: application reduced 35 6.4. F603: reason for reduction 35 7. Data relating to payment entitlements: 35 7.1. F700: amount of payment entitlement (in euros) 35 7.2. F702: area covered by payment made 35 (A) Payment entitlements based on areas (normal entitlements) 35 7.3. F703: amount (in euros) of payment entitlement 35 7.4. F703A: area covered by payment application lodged 35 7.5. F703B: area determined 36 7.6. F703C: area not found 36 (B) Payment entitlements subject to special conditions 36 7.7. F707: amount (in euros) of payment entitlement 36 7.8. F707A: number of livestock units (LU) in the reference period 36 7.9. F707B: number of LU declared 36 7.10. F707C: number of LU determined 36 8. Additional data relating to export refunds: 36 8.1. F800: net weight/quantity 36 8.2. F800B: unit of measurement for field F800 37 8.3. F801: application number (export refunds: SAD) 37 8.4. F802: customs office of placing under customs supervision 37 8.5. F802B: customs office of exit 37 8.6. F804: export refund code 38 8.7. F805: code for destination 38 8.8. F808: date of advance fixing 38 8.9. F809: last day of validity (advance fixing) 38 8.10. F812: reference of the invitation to tender if applicable (advance fixing) 38 8.11. F814: day of acceptance of payment declaration (COM-7) 38 8.12. F816: date of acceptance of export declaration 38 8.13. F816B: date of export from the Union territory 38 General remark: significance of the X, A and D codes used in Annex I: All the information marked X or A is obligatory. X= data element already included in Implementing Regulation (EU) No 991/2013. A= data element to be added compared to Implementing Regulation (EU) No 991/2013. D= data element to be deleted compared to Implementing Regulation (EU) No 991/2013. Where a data request makes no sense under particular circumstances or is not applicable for the Member States concerned, then put NULL value, which shall be represented by two consecutive semicolons (;;) in the CSV format data file or put a zero value (0.00). 1. DATA RELATING TO PAYMENTS: Preliminary remark: In this section, the term payment refers to both the EAGF and EAFRD payments and the receipts. 1.1. F100: name of paying agency Required format: to be expressed by a code (see the code list F100 kept up-to-date on CAP-ED): https://webgate.ec.europa.eu/agriportal/awaiportal/ 1.2. F101: reference number of payment The reference number identifying the payment clearly in the paying agency's accounts. Removals relating to food aid shall not be considered as sales of intervention products. In this particular case field F101 can be ignored. 1.3. F103: type of payment Required format: to be expressed by a one-character code corresponding to the following code list: Code Significance 0 Food aid 1 Advance payment 2 Final payment (first and single payment, or settlement of the balance after advance payment, or normal export refund payment) 3 Recovery/reimbursement (following a sanction)/correction 4 Receipt of amounts (not preceded by an advance or final payment) 5 Prefinancing payment export refund 6 No financial transaction 7 Partial payment 1.4. F105: payment with sanction Required format: yes = Y; no = N. 1.5. F105B: cross-compliance: reduction or exclusion from payments For EAGF, the field F105B must be used to indicate the amount reduced or excluded (negative amount) on the basis of Article 23 of Regulation (EC) No 73/2009 (now Article 97 of Regulation (EU) No 1306/2013). This negative amount (in euros) resulting from cross-compliance control system must only be shown once per beneficiary under direct aids. It concerns the 100 % reduction to the farmer, without the 25 % retention provided for in Article 25 of Regulation (EC) No 73/2009 (now Article 100 of Regulation (EU) No 1306/2013). For EAFRD, the field is related to the public expenditure. The field must be used to indicate the amount reduced or excluded (negative amount) on the basis of Article 51 of Council Regulation (EC) No 1698/2005 (1) (now Regulation (EU) No 1306/2013). This negative amount (in euros) resulting from cross-compliance control system must only be shown once per beneficiary under the corresponding EAFRD budget codes. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 1.6. F105C: amount (in euros) not paid: reduction or exclusion from payments as a result of administrative and/or on-the-spot checks The field must be used to indicate the amount reduced or excluded on the basis of administrative and/or on-the-spot checks pursuant to the sector relevant regulation. For EAFRD, the field is related to the public expenditure. This (negative) amount resulting from administrative and/or on-the-spot checks must be reported in field F105C for each budget post for which a reduction or exclusion has been made. This negative amount (in euros) must only be shown once per beneficiary. The amount resulting from cross-compliance shall be reported in field F105B and as such, shall not form part of the (negative) amount to be reported in field F105C. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 1.7. F106: amount in euros Amount of each individual item of payment in euros. The amounts in field F106 shall relate to the EAGF and EAFRD expenditure only. National expenditure shall not appear under this heading. For EAGF, the sum of those amounts (F106) by budget code (F109) shall correspond with the amounts declared in table 104. For EAFRD, the sum of those amounts (F106) by budget code (F109) shall correspond with the amounts calculated in the quarterly declarations of expenditure for the same period. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 1.8. F106A: public expenditure in euros Amount of any public contribution to the financing of operations whose origin is the budget of the Member State, of regional and local authorities, of the Union and any similar expenditure. The sum of those amounts (F106A) by budget code (F109) shall in principle correspond with the amounts declared as public expenditure in the quarterly declarations of expenditure for the same period. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 1.9. F107: currency unit Required format: EUR 1.10. F108: date of payment The date determining the month of declaration to the EAGF/EAFRD. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 1.11. F109: budget code For EAGF, the full code of the activity-based budgeting structure must be given, including the title, chapter, article, item and sub-item. For EAFRD budget line 05040501, the budget sub-items must be given as described in Section 1.2 of Annex IV. For EAFRD budget line 05046001, the budget sub-items must be given as described in Section 2.2 of Annex IV. Required ABB-format without spaces: 999999999999999, where 9 stands for a digit from 0 to 9. 1.12. F110: marketing year, calendar year or period For intervention products, the marketing year to which the product corresponds or the quota period it is to be set off against. For EAFRD investment measures, it is the calendar year of the submission of the initial application for financial support. For multiannual commitments, related to, e.g. area based or animal-based measures, it is the calendar year in which the commitment started. 2. DATA RELATING TO BENEFICIARY (APPLICANT): Preliminary remark: The fields F200, F201, F202A, F202B and F202C must always be used to identify the beneficiary of a payment, i.e. the final beneficiary. The fields F220, F221, F222B and F222C may only be used if a payment is made to the beneficiary through an intermediate organisation. The field F207 is only related to the field F200. 2.1. F200: identification code The individual unique identifier allocated to each applicant at Member State level for all payments made under EAGF and EAFRD. 2.2. F201: name The applicant's last name and first name, or the business name. 2.3. F202A: applicant's address (street and number) 2.4. F202B: applicant's address (international post code) 2.5. F202C: applicant's address (municipality or city) 2.6. F205: holding in less-favoured region Support for a holding in a less-favoured area must be indicated here. Required format: yes = Y; no = N. 2.7. F207: region and sub-region in the Member State Region and sub-region code (NUTS 3) is defined by the main activities ofthe holding of the beneficiary to which the payment is assigned. The code Extra Region (MSZZZ) shall only be indicated in cases, e.g. where no NUTS 3 code exists. Required format: NUTS 3 code as specified in the code list F207 on CAP-ED: https://webgate.ec.europa.eu/agriportal/awaiportal/ 2.8. F220: identification code of the intermediate organisation The individual unique identifier allocated to intermediate organisations at Member State level. The payment is made to the beneficiary via the intermediate organisation, i.e. via each intermediate institution or directly to this organisation. 2.9. F221: name of the intermediate organisation The organisation's name. 2.10. F222B: organisation's address (international post code) 2.11. F222C: organisation's address (municipality or city) 3. DATA RELATING TO DECLARATION/APPLICATION: 3.1. F300: number of declaration/application This must enable the declaration/application to be traced through the Member States' files. It shall be unique for interventions in agricultural markets, direct aids and rural development ensuring the clear identification of the number of the declaration/application in the accounting system. 3.2. F300B: date of declaration/application The date of receipt of the declaration/application by the paying agency or by one of its delegated bodies (including any divisional or regional offices thereof). In the case of payments under the national support programmes in the wine sector, the date of logging of the application shall be the one referred to in Article 37(b) of Commission Regulation (EC) No 555/2008 (2). For rural development measures subject to Title I of Part II of Commission Regulation (EU) No 65/2011 (3); the date of declaration is related to the payment claim referred to in Article 8 of that Regulation. In the case of rural development measures which are subject to Title II of Part II of that Regulation, the date of application is related to the payment claim as defined in Article 2(b) of that Regulation. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 3.3. F301: number of contract/project (where applicable) For EAFRD measures and programmes, a unique identification number must be allocated to each project. 3.4. F304: authorising office This is the office responsible for administrative control and authorisation, e.g. the region. The more decentralised the management of the scheme is, the more important this information becomes. 3.5. F305: number of certificate/licence N = no, if not applicable. 3.6. F306: date of issue of the certificate/licence This field must be completed when a number of certificate/licence is indicated in field F305. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 3.7. F307: office holding supporting documents Only where this is not the same as that specified in field F304. 4. DATA RELATING TO SECURITY: 4.1. F402: amount of processing security (others than tender securities) in euros In the case of advance payments in the wine sector (budget post 05020908) the amount of the security lodged must be indicated. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. 5. DATA RELATING TO PRODUCTS: Preliminary remark concerning quantities: as a basic rule, quantities, areas and numbers of animals must only be shown once. In the case of an advance payment followed by a balance payment, the quantity must be shown in the record of the advance payment. This applies also to cases where the advance payment and balance payment are booked on different budget sub-posts (advances and balance). Adjustments to quantities, areas and numbers of animals must be shown in the records covering the balance or subsequent payments. In the case of sums recovered, if the amount applied for is reduced because of incorrect quantities, areas or numbers of animals, the adjustments to the quantities must be indicated by a minus sign. 5.1. F500: product code/rural development sub-measure code The Member States must draw up their own lists of codes, to be detailed in the explanatory note to the payment file(s). For rural development measures under EAFRD budget post 05040501 and 05046001, indicate where applicable a code per sub-measure implemented (e.g. type of agri-environmental measure). In the case of export refunds: F500 is only required if F804 contains ingredients for which export refund is fixed. Then in F500, the code of the goods (the CN code declared in box 33 of the Single Administrative Document (SAD); 8 digits) must be indicated for non-Annex I goods, or the product code for the final processed agricultural products. In the case of the specific support as defined by Article 68 of Regulation (EC) No 73/2009 indicate the measure for which the support is granted. 5.2. F502: quantity paid (number of animals, hectares, etc.) See preliminary remarks in heading 5 (data relating to products). For the wine sector, the products obtained after distillation shall be expressed by alcoholic strength. For all other sectors, the quantity paid shall be expressed in the unit which is laid down in the Regulation as the basis for the premium payment. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant. (maximum 6). 5.3. F503: quantity covered by payment application lodged (quantity claimed) Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant. (maximum 6). 5.4. F508A: area covered by payment application lodged The area covered by the application. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. 5.5. F508B: area covered by payment made See preliminary remark in heading 5 (data relating to products). The area on which the payment is made. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. 5.6. F509A: area wrongly declared The difference between the area declared and that measured. Overstatement being the area declared exceeding the area measured and reported with a positive figure. Understatement being the area measured exceeding the area declared and reported with a negative figure. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. 5.7. F510: Union regulation and article number In the case of intervention goods, the ad hoc instrument published in the Official Journal of the European Union is required. In the case of rural development measures under EAFRD budget post 05046001, indicate where applicable a code for the respective Union priority (focus area) for rural development (4) chosen. 5.8. F511: EAGF rate of aid (in euros) per unit of measurement The field F511 must be used if data is reported in one of the required quantity fields F502, F508B and F800. The rate of aid must be expressed in the same unit of measurement as the reported quantity. Required format: 9....9.999999, where 9 stands for a digit from 0 to 9. 5.9. F531: total alcoholic strength by volume Expressed in %vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. 5.10. F532: natural alcoholic strength by volume Expressed in %vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. 5.11. F533: wine-growing zone Wine-growing zone as defined in the Appendix 1 to Annex VII of Regulation (EU) No 1308/2013 (5) of the European Parliament and of the Council. Required format: to be expressed by one of the following codes: A, B, CI, CII, CIIIA, CIIIB. 6. DATA RELATING TO INSPECTIONS: The number of inspections carried out and the number of cases where penalties have been applied as a result. Where the premium is withheld or recovered in full, zero payments must be indicated with the date of the decision in F108. 6.1. F600: on-the-spot inspection The on-the-spot checks mentioned here are those referred to in the relevant regulations (6). They include the physical visits of the farm (code F or code C) and/or checks by remote sensing (code T) and, the physical spot checks of goods (code G), the substitution checks (code S) and the specific substitution checks (code U) for export refunds. Field F601 needs to be completed only if an on-farm inspection or control on cross-compliance (F or C) is indicated in field F600. Field F602 needs to be completed where an on-the-spot check (F, C, T, G, S or U) is indicated in field F600. In the case of multiple visits concerning the same measure and producer, only report once. Every record, be it the advance or balance payment or other, that can be related to a particular inspection, shall have the appropriate code in field F600. The administrative checks referred to in the relevant regulations (6), shall not be mentioned in F600. Nevertheless, sanctioned claims shall be identified in field F105 (code Y) and reduced or excluded amounts shall be reported in field F105C (negative amount), whether they originate from an administrative check or on-the-spot check. Required format: N = no inspection, F = on-farm inspection, C = controls on cross-compliance, T = inspection by remote sensing, G = on-the-spot check of goods, S = substitution check and U = specific substitution check. For a combination of on-farm inspection and cross-compliance and/or inspection by remote sensing; one of corresponding codes FT, CT, CF or FTC must be shown. In the case of a combination of checks for export refunds one of the corresponding codes GS, GSU, GU or SU must be reported. 6.2. F601: date of inspection This field must be completed when an on-farm inspection or control on cross-compliance (F or C) is indicated in field F600. The date of inspection is not required for remote sensing checks. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 6.3. F602: application reduced If the application has been reduced as a result of an inspection, this must be indicated here. This field must be completed when an on-the-spot inspection is indicated in field F600. Required format: yes = Y; no = N. 6.4. F603: reason for reduction Where there is more than one reason indicate the one justifying the highest penalty. This field must be completed when the application has been reduced as a result of an on-the-spot inspection. Required format: to be expressed by a code; the codes must be explained in the accompanying letter. 7. DATA RELATING TO PAYMENT ENTITLEMENTS: The following data shall be provided:  the total amount for each kind of payment entitlement as defined in Title III of Regulation (EC) No 73/2009 (now Regulation (EU) No 1307/2013),  financial information on the amounts not paid following administrative or on-the-spot-checks (IACS controls). 7.1. F700: amount of payment entitlement in euros Amount of payment entitlement in euros, i.e. the total amount to be paid in respect of the payment entitlements as defined in Title III of Regulation (EC) No 73/2009 (now Regulation (EU) No 1307/2013) after performing the IACS controls. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 7.2. F702: area covered by payment made For payment entitlements based on areas: The area on which the payment is made. Required format: +99......99.99 or -99.....99.99, where 9 stands for a digit from 0 to 9. If a payment is composed of normal entitlements and entitlements subject to special conditions, then the requested information under section A) and B) has to be filled in as appropriate. If a section is not applicable, then put NULL value in that section. Payment entitlements mentioned under points 7.3 to 7.12 hereafter are those referred to in Title III of Regulation (EC) No 73/2009 (now Regulation (EU) No 1307/2013): (A) Payment entitlements based on areas (normal entitlements) 7.3. F703: amount in euros of payment entitlement The total amount in euros of the payment entitlement as lodged in the claim. Required format: +99.... 99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. 7.4. F703A: area covered by payment application lodged The activated area covered by the aid application: For payment entitlements based on areas, this is the area activated, i.e. maximum area subject to payment (see also Article 57(2) of Regulation (EC) No 1122/2009). Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. 7.5. F703B: area determined The area determined as a result of administrative or on-the-spot checks. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. 7.6. F703C: area not found The difference between the activated area declared in the aid application and the one found as a result of administrative or on-the-spot checks. Overstatement being the area declared exceeding the area measured and reported as a positive figure. Understatement being the area measured exceeding the area declared and reported as a negative figure. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. (B) Payment entitlements subject to special conditions 7.7. F707: amount in euros of payment entitlement The total amount in euros of the payment entitlement as lodged in the claim. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 7.8. F707A: number of livestock units (LU) in the reference period This number represents the agricultural activity exercised in the reference period expressed in LU in accordance with Article 44(2) of Regulation (EC) No 73/2009 (now Article 97 of Regulation (EU) No 1306/2013). Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 7.9. F707B: number of LU declared This field must indicate the exact number of LU declared for the calendar year concerned in acordance with Article 44(2) of Regulation (EC) No 73/2009. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 7.10. F707C: number of LU determined The number of LU determined as a result of administrative or on-the-spot checks, in order to check the compliance with Article 44(2) of Regulation (EC) No 73/2009. Required format: +99.... 99.99 or -99.... 99.99, where 9 stands for a digit from 0 to 9. 8. ADDITIONAL DATA RELATING TO EXPORT REFUNDS: 8.1. F800: net weight/quantity See preliminary remark in heading 5 (data relating to products). The weight or the quantity shall be expressed in the unit of measurement. In the case of processed products (non-Annex I goods or processed agricultural products): the quantity of the ingredient eligible for funding. If the code of the goods (F500) contains more than one ingredient eligible for funding (F804), then multiple records with corresponding amounts (F106) and quantities (F800) must be created. Required format: +99....99.99 or -99....99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant. (maximum 6). 8.2. F800B: unit of measurement for field F800 Required format: to be expressed by a one-character code corresponding to the following table: Code Meaning K Kilogram L Litre P Piece (item) 8.3. F801: application number (export refunds: SAD) The more detailed the application number is given, the more important this information becomes. For instance, an extension to the application number such as the indication of the ingredient number will allow more precise identification of export refund data. 8.4. F802: customs office of placing under customs supervision The Member States must use the Transit Customs Office List (COL) (7). This is the list of authorised customs offices for Union/common transit operations. It may be that due to its objective of transit operations some of the customs offices might be missing although this shall be an exception. In that case the Member State shall provide the name of the customs office in full. Required format: The format of the COL code consists of two positions to denote the country (ISO code of a Member State) followed by a six-character code that define the customs office. For instance EE1000EE. 8.5. F802B: customs office of exit Indicate the customs office, which certifies that products covered by refund applications have left the customs territory of the Union. The Member States must use the Transit Customs Office List (COL) (7). This is the list of authorised customs offices for Union/common transit operations. It may be that due to its objective of transit operations some of the customs offices might be missing although this shall be an exception. In that case the Member State shall provide the name of the customs office in full. This information is vital for the auditors concerning substitution checks. The information is available in T5 or equivalent documents. Required format: The format of the COL code consists of two positions to denote the country (ISO code of a Member State) followed by a six-character code that define the customs office. For instance GB000392. 8.6. F804: export refund code In the case of non-processed agricultural products: the 12-digit product code, for which export refund is fixed. In cases of processed products (non-Annex I goods or processed agricultural products): the CN code(s) of the ingredient(s) for which export refund is fixed. In this case, F500 must be completed with the code of the final product. See also the explanatory note to F800 for the procedure to follow where more than one ingredient of a processed product is eligible for refund. 8.7. F805: code for destination Required format: XX, where X stands for a letter between A and Z (codes of the nomenclature of countries and territories for the external trade statistics of the Union referred to in Commission Regulation (EC) No 2020/2001 (8)). In view of harmonisation, the Member States shall also use the miscellaneous category (codes Q*) of the nomenclature of countries and territories for the external trade statistics. It is known that that nomenclature does not cover all special export refund cases but the Commission does not require that kind of detail. Member States shall therefore convert their special national codes to the broader categories of the nomenclature of countries and territories for the external trade statistics before sending their data to the Commission. 8.8. F808: date of advance fixing If fixed in advance, the date on which the rate of refund was set. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.9. F809: last day of validity (advance fixing) Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.10. F812: reference of the invitation to tender if applicable (advance fixing) The procedure provided for in Article 5 of Commission Regulation (EU) No 234/2010 (9) or similar procedure for other sectors. The reference of the invitation to tender shall be provided. 8.11. F814: day of acceptance of payment declaration (COM-7) For the beef sector: in the case of prefinancing, complete field F814 only (disregarding fields F816 and F816B); if prefinancing is not involved, complete fields F816 and F816B (disregarding field F814). Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.12. F816: date of acceptance of export declaration Date within the meaning of Article 5(1) of Commission Regulation (EC) No 612/2009 (10). Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.13. F816B: date of export from the Union territory Date of export as indicated on the export declaration or on the T5. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). (1) Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1). (2) Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1). (3) Commission Regulation (EU) No 65/2011 of 27 January 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures (OJ L 25, 28.1.2011, p. 8). (4) Codes should be given in accordance with Article 5 of Regulation (EU) No 1305/2013. For instance: code 1a for expenditure contributing to fostering knowledge transfer and innovation in agriculture, forestry, and rural areas with a focus on fostering innovation, cooperation and the development of the knowledge base in rural areas. (5) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (6) Commission Regulation (EU) No 65/2011 of 27 January 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures (OJ L 25, 28.1.2011, p. 8). Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (OJ L 316, 2.12.2009, p. 65). Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 (OJ L 207, 19.7.1989, p. 19). Commission Regulation (EC) No 1621/1999 of 22 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes (OJ L 192, 24.7.1999, p. 21). Commission Regulation (EC) No 1276/2008 of 17 December 2008 on the monitoring by physical checks of exports of agricultural products receiving refunds or other amounts (OJ L 339, 18.12.2008, p. 53). Commission Regulation (EC) No 968/2006 of 27 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (OJ L 176, 30.6.2006, p. 32). Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (7) http://ec.europa.eu/taxation_customs/dds2/col/col_home.jsp?Lang=en&redirectionDate=20110330 (8) Commission Regulation (EC) No 2020/2001 of 15 October 2001 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (OJ L 273, 16.10.2001, p. 6). (9) Commission Regulation (EU) No 234/2010 of 19 March 2010 laying down certain detailed rules for the application of Council Regulation (EC) No 1234/2007 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (OJ L 72, 20.3.2010, p. 3). (10) Commission Regulation (EC) No 612/2009 of 7 July 2009 on laying down common detailed rules for the application of the system of export refunds on agricultural products (OJ L 186, 17.7.2009, p. 1). ANNEX IV Structure of EAFRD budget codes (F109) 1. EAFRD PROGRAMMING PERIOD 2007-2013: 1.1. Introduction For EAFRD (2007-2013), there is only one budget heading defined in the budget nomenclature: 05040501. As the budget codes can be up to 15 figures long, the remaining 7 figures can be used for identifying the programmes and measures. This will allow reconciliation of the data from the different sources on financial year, paying agency, measure and programme level. 1.2. Budget code structure The budget codes must have the following structure: The first 8 figures are constant: 05040501. The following 3 figures indicate the measure, according to the attached list. The next 1 digit can have the following values: 1. non-convergence region 2. convergence region 3. outermost region 4. voluntary modulation 5. additional contribution for Portugal 6. additional amounts referred to in Article 69(5a) of Regulation (EC) No 1698/2005, non-convergence region 7. additional amounts referred to in Article 69(5a) of Regulation (EC) No 1698/2005, convergence region The next digit indicates 0 = Operational Programme or 1 = Network Programme. The last 2 figures indicate the programme number: figures between 01 and 99 are allowed. Example F109 = 050405011132001 means: budget heading 05040501 (EAFRD), measure 113 (early retirement), convergence region (2), Operational programme (0) and programme number 01. 1.3. List of the EAFRD measures (programming period 2007-2013) AXIS 1: IMPROVING THE COMPETITIVENESS OF THE AGRICULTURAL AND FORESTRY SECTOR Code Measure 111 Vocational training and information actions 112 Setting up of young farmers 113 Early retirement 114 Use of advisory services 115 Setting up of management, relief and advisory services 121 Modernisation of agricultural holdings 122 Improvement of the economic value of forests 123 Adding value to agricultural and forestry products 124 Cooperation for development of new products, processes and technologies in the agriculture and food sector and the forestry sector 125 Infrastructure related to the development and adaptation of agriculture and forestry 126 Restoring agricultural production potential damaged by natural disasters and introducing appropriate prevention actions 131 Meeting standards based on Union legislation 132 Participation of farmers in food quality schemes 133 Information and promotion activities 141 Semi-subsistence farming 142 Producer groups 143 Provision of farm advisory and extension services in Bulgaria and Romania 144 Holdings undergoing restructuring due to a reform of a common market organisation AXIS 2: IMPROVING THE ENVIRONMENT AND THE COUNTRYSIDE THROUGH LAND MANAGEMENT Code Measure 211 Natural handicap payments to farmers in mountain areas 212 Payments to farmers in areas with handicaps, other than mountain areas 213 Natura 2000 payments and payments linked to Directive 2000/60/EC (WFD) 214 Agri-environment payments 215 Animal welfare payments 216 Non-productive investments 221 First afforestation of agricultural land 222 First establishment of agroforestry systems on agricultural land 223 First afforestation of non-agricultural land 224 Natura 2000 payments 225 Forest-environment payments 226 Restoring forestry potential and introducing prevention actions 227 Non-productive investments AXIS 3: IMPROVING THE QUALITY OF LIFE IN RURAL AREAS AND ENCOURAGING DIVERSIFICATION OF ECONOMIC ACTIVITY Code Measure 311 Diversification into non-agricultural activities 312 Business creation and development 313 Encouragement of tourism activities 321 Basic services for the economy and rural population 322 Village renewal and development 323 Conservation and upgrading of the rural heritage 331 Training and information 341 Skills acquisition, animation and implementation of local development strategies AXIS 4: LEADER Code Measure 411 Implementing local development strategies. Competitiveness 412 Implementing local development strategies. Environment/land management 413 Implementing local development strategies. Quality of life/diversification 421 Implementing cooperation projects 431 Running the local action group, acquiring skills and animating the territory as referred to in Article 59 of Regulation (EC) No 1698/2005 5: TECHNICAL ASSISTANCE Code Measure 511 Technical assistance 6: COMPLEMENT TO DIRECT PAYMENT FOR BULGARIA AND ROMANIA Code Measure 611 Complement to direct payment 2. EAFRD PROGRAMMING PERIOD 2014-2020: 2.1. Introduction For EAFRD (2014-2020), there is only one budget heading defined in the budget nomenclature: 05046001. As budget codes can be up to 15 figures long, the remaining 7 figures can be used for further identifying the expenditure. This will allow reconciliation of data from different sources on financial year, paying agency, measure and programme level. 2.2. Budget code structure The budget codes must have the structure 05046001 MM RRR PP. The first 8 digits are constant 05046001. The following 2 digits MM indicate the measure. Code Measure (1) 01 Knowledge transfer and information actions (Article 14) 02 Advisory services, farm management and farm relief services (Article 15) 03 Quality schemes for agricultural products and foodstuffs (Article 16) 04 Investments in physical assets (Article 17) 05 Restoring agricultural production potential damaged by natural disasters and catastrophic events and introduction of appropriate prevention actions (Article 18) 06 Farm and business development (Article 19) 07 Basic services and village renewal in rural areas (Article 20) 08 Investments in forest area development and improvement of the viability of forests (Articles 21 to 26) 09 Setting-up of producer groups and organisations (Article 27) 10 Agri-environment-climate (Article 28) 11 Organic farming (Article 29) 12 Natura 2000 and Water Framework Directive payments (Article 30) 13 Payments to areas facing natural or other specific constraints (Articles 31 and 32) 14 Animal welfare (Article 33) 15 Forest environmental and climate services and forest conservation (Article 34) 16 Cooperation (Article 35) 17 Risk management (Articles 36 to 39) 18 Financing of complementary national direct payments for Croatia (Article 40) 19 Support for Leader local development (CLLD  community-led local development) (Articles 42, 43 and 44) 20 Technical assistance (Article 51) 97 113  Early retirement (2) 98 131  Meeting standards based on Union legislation (2) 99 341  Skills acquisition, animation and implementation of local development strategies (2) The next three digits RRR indicate the combination of Articles used to establish the maximum EAFRD contribution rate:  the first digit for the Category of contribution rates,  the second digit for the Derogations/Others allocations,  the third digit for the applicability of Articles 59(4)(d) (3); 59(4)(g) (3) and (24)(1) (4). First digit Article (5) Category of contribution rates 1 59(3)(a) Less developed regions, outermost regions and in the smaller Aegean islands within the meaning of Regulation (EEC) No 2019/93 2 59(3)(b) Regions whose GDP per capita for the 2007-2013 period was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27 3 59(3)(c) Transition regions other than those referred to in Article 59(3)(b) 4 59(3)(d) Other regions 5  Discontinued measure Second digit Article (6) Derogations/Other allocations 1  Mainstream 2 59(4)(a) Measures referred to in Articles 14, 27 and 35, for the Leader local development referred to in Article 32 of Regulation (EU) No 1303/2013 and for operations under Article 19(1)(a)(i) 3 59(4)(b) Operations contributing to the objectives of environment and climate change mitigation and adaptation 4 59(4)(c) Union-level financial instruments referred to in Article 38(1)(a) of Regulation (EU) No 1303/2013 5 59(4)(e) Operations receiving funding from funds transferred to the EAFRD in application of Article 7(2) and Article 14(1) of Regulation (EU) No 1306/2013 6 59(4)(f) Additional allocation for Portugal and Cyprus 7  Voluntary adjustment following Articles 10b and 136 of Regulation (EC) No 73/2009 Third digit Financial instruments at Member State level  Article 59(4)(d) Financial Assistance  Article 59(4)(g) Temporary budgetary difficulties  Article 24(1) 1 Not Applicable Not Applicable Not Applicable 2 Applicable Not Applicable Not Applicable 3 Not Applicable Applicable Not Applicable 4 Applicable Applicable Not Applicable 5 Not Applicable Not Applicable Applicable 6 Applicable Not Applicable Applicable 7 Not Applicable Applicable Applicable 8 Applicable Applicable Applicable The last 2 digits PP indicate the programme number (figures between 00 and 99 are allowed) and where: 00 is for national programme 01 to 98 are for regional programmes 99 is for rural network programme Example F109 = 05046001 01 431 01 means: 05046001: budget heading EAFRD programming period 2014-2020; 01: measure Knowledge transfer and information actions (Article 14); 4: 59(3)(d)  Other regions; 3: 59(4)(b)  Operations contributing to the objectives of environment and climate change mitigation and adaptation; 1: Articles 59(4)(d), 59(4)(g) and (24)(1) are not applicable; 01: regional programme number 01. (1) Reference is made to the respective Articles of Regulation (EU) No 1305/2013. (2) Discontinued measure from programming period 2007-2013 (3) Reference is made to the respective article of Regulation (EU) No 1305/2013. (4) Reference is made to the respective article of Regulation (EU) No 1303/2013. (5) Reference is made to the respective article of Regulation (EU) No 1305/2013. (6) Reference is made to the respective article of Regulation (EU) No 1305/2013.